SOMERYILLE, J.
— The Chancery Court of this State, apart from the power conferred expressly by the Code, would probably have no jurisdiction to correct a misdescription of lands in a deed made by an executor or administrator under authority of the Probate Conrt, where an order of sale has been granted on application to sell the lands of a decedent. — Rogers v. Abbott, 37 Ind. 138 ; Rice v. Poynter, 15 Kans. 263. However this may be, this particular jurisdiction is conferred, in express terms, by sections 3840 and 3841 of the present Code (1876)’, when it is made to appear, by proper allegations and proof, that the price paid was reasonable, the vendee was a bona fide purchaser, the funds paid for such lands have been paid to the proper representative of the estate, or appropriated for the benefit of the estate, and the parties interested have received regular notice of such probate proceedings, or sale, as is *423provided by law. In all snob cases, the Court of Chancery of the proper district is authorized to grant relief to the purchaser of such lands, to his heirs, devisees or assigns, fully correcting any mistake, omissions or inaccuracy, iu the matter of such description. — Code, 1876, §§ 3840-41; Acts 1869-70, pp. 390-91.
We have examined the evidence, and fail to find any satisfactory proof that the amount paid by Rogers, as purchaser of the lands in controversy, at the administrator’s sale made by Compton in January, 1869, was a reasonable price or value for such land. Nor is there any averment of this fact in the bill. Without such allegations and proof, the jurisdiction in question should not have been exercised. In other particulars, we discover no error in the record.
Reversed and remanded.